Citation Nr: 1422309	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  06-28 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a cerebrovascular accident, to include as secondary to posttraumatic stress disorder. 

(The issue of entitlement to specially adapted housing is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968. This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office Center in St. Louis, Missouri, on behalf of the Regional Office in Chicago, Illinois (RO).  

An August 2011 Board decision denied service connection for a heart disorder and denied reopening of a claim for service connection for a left ankle disorder but found that new and material evidence had been submitted to reopened a claim for service connection for malaria which, prior to de novo merits adjudication, was remanded as were claims for service connection for residuals of a stroke, to include as secondary to posttraumatic stress disorder (PTSD); specially adapted housing; and initial compensable ratings for hepatitis C and for bilateral foot onychomycosis and tinea pedis.  

The August 2011 Board decision noted that the Veteran submitted a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) but that such claim had not been adjudicated and, so, it was referred to the RO for appropriate action.  However, a May 2013 Board decision stated that although the Veteran had submitted evidence of a medical disability, and made a claim for the highest rating possible, he had not submitted evidence of unemployability, or claimed to be unemployable; therefore, no issue of entitlement to a TDIU rating had been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The May 2013 Board decision denied service connection for malaria, entitlement to specially adapted housing, and initial compensable ratings for hepatitis C and for bilateral foot onychomycosis, and remanded the claim for service connection for residuals of a cerebrovascular accident (stroke), to include as secondary to PTSD.  

The August 2011 Board decision noted that the issues of service connection for diabetes mellitus, type II, and of entitlement to special monthly compensation based on aid and attendance and/or housebound, had been raised by the record, but had not been adjudicated by the RO and, so, they were referred to the RO for appropriate action.  Neither claim has yet been adjudicated.  As to this, the service treatment records show that the Veteran served in Vietnam, as was acknowledged in a June 1989 rating decision, and a December 2008 rating decision did not infer a claim for entitlement to special monthly compensation based on aid and attendance and/or housebound because a private physician's statement in 2008 suggested that any need for such benefit was due to nonservice-connected residuals of a stroke.  However, because service connection is granted by this decision for residuals of a stroke, the RO should reconsider this matter and both claims are referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  Service connection is in effect for PTSD. 

2.  The evidence as to whether the Veteran's service-connected PTSD contributed to a stroke, which occurred many years after his military service, is in equipoise.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke due to service-connected PTSD have been met.  38 U.S.C.A. § 5107(b) (West 2002);38 C.F.R. § 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for residuals of a stroke, as secondary to his service-connected PTSD.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310.  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran's service treatment records show no complaint, diagnosis, or treatment for a stroke.  After service, private records show that the Veteran was treated in December 1996 for an interventricular hemorrhage. VA outpatient record of June 2004 reports a history of the Veteran having a left stroke, with right hemiparesis, in November 2003. 

In a November 2008 letter a private physician, Dr. T., reported that the Veteran had a history of PTSD and that he had a stroke on November 21, 2003.  The physician reported that there seemed to be a direct connection between the Veteran's stress and anxiety, which was "more likely than unlikely," related to his service causing him to become stressful, nervous, and anxious with accompanying insomnia and panic attacks, contributing to his subsequent stroke.  

On VA examination in December 2008, it was reported that the Veteran had been treated for PTSD for approximately four years.  The examiner stated that the Veteran's first stroke was in December 1996, when he presented with a severe headache and at that time he had no neurological deficit but a computed axial tomography scan revealed a left intracerebral hemorrhage. The examiner noted that the Veteran reported having a recurrent stroke in 2003, but that the records of this were not on file. The Veteran was examined and the diagnosis was a cerebrovascular accident, which occurred prior to the Veteran's treatment with psychotropic drugs.  It was stated that the clinical evidence reflected no suspicion for drug-related neurological defects in the terms of a stroke.  The examiner stated that therefore, it was "less likely than not" that the Veteran's cerebrovascular accident was related to his treatment for PTSD. 

The examiner limited the opinion to the relationship between the Veteran residuals of a stroke and the treatment for PTSD, but did not address the etiological between the Veteran's PTSD symptoms and his stroke or the residuals thereof, to include on the basis of PTSD being a contributory cause.  Later in August 2011, the December 2008 VA examiner rendered an addendum opinion.  However, the examiner did not comment on the November 2008 letter when rendering his opinion.  

On remand in May 2013, the records were reviewed by a different VA physician, who stated that on reviewing the conflicting opinions, that:

Dr. [T] in his 11/08 letter expressed the opinion that "there seems to be a direct connection between [the Veteran's] stress and anxiety and his service.  However, Dr. [T] offers no scientific data or rational[e] to support his contention.   In general the medical literature does not endorse a direct causal relationship between PTSD and cerebrovascular accident[s].  It is less likely than not that the Vets' residuals of a stroke were due to his service connected PTSD or other service connected conditions. 

In the February 2014 Informal Hearing Presentation the service representative cited literature in support of the service connection claim.  These articles have been reviewed and suggest that there may be a link between PTSD and various physical conditions, including the vascular system.  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, the Board finds the favorable opinion of Dr. T. to be at least as probative as that of the negative opinions of the VA physicians.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that as the opinions were all offered by physicians, they are assumed to have a similar degree of medical training and expertise.  

While it appears that Dr. T. did not have access to the claims file, his statement did indicate that he was familiar with the Veteran's medical history.  Moreover, a lack of access to the claim file may not be the sole reason for discounting a medical opinion from a private physician.  See Nieves-Rodriguez v. Peake, 11 Vet. App. 295, 304 (2008) (finding that the Veterans Court explicitly held that "a private medical opinion may not be discounted solely [emphasis added] because the opining physician did not review the claims file.").  

Only two of the opinions address whether PTSD, as opposed to medication for PTSD, may have caused or contributed to the Veteran's stroke, the private physician's statement in 2008 and the VA opinion in 2013.  Both reached general conclusions and while the private opinion in 2008 did not refer to other supporting medical sources or data, the VA opinion in 2013 only stated that "in general" medical literature did not support causation.  This reference to medical literature "in general" must be weighed against the 2008 opinion which stated that PTSD symptoms "contributed" to the Veteran's stroke; whereas, the 2013 negative VA opinion was limited to causation.  

Thus, despite the fact that the RO gave greater weight to the opinion than the VA examiner's opinion, the Board nonetheless finds the opinion of Dr. T. to be of relatively equal weight to that of the negative opinion of the VA physicians with respect to PTSD being a contributory cause of the Veteran's stroke.  As such, the Board finds that the competent opinion evidence on the question of whether there exists a medical nexus between the Veteran's service-connected PTSD and his stroke is in relative equipoise.

In light of the facts noted above, and resolving all reasonable doubt on the question of a medical nexus in the Veteran's favor, the Board finds that service connection for residuals of a stroke is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a stroke, as secondary to PTSD, is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


